Order entered June 20, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00659-CV

                           IN RE LAKEITH AMIR-SHARIF, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-13818-E

                                          ORDER
       Before the Court is relator’s motion to serve relator a copy of the court’s June 02, 2014

memorandum opinion in which relator alleges he never received a copy of the court’s opinion in

this case. We GRANT the motion and DIRECT the clerk to mail a copy of the Court’s June 02,

2014 opinion to relator.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE